Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 5/12/2022, wherein claims 1-15 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. (U.S. Patent No. 3501775) in view of Wilson (U.S. 5758366) and further in view of Guerrero (U.S. 20160249693).
Regarding claim 10, Demers teaches a belt (figs. I-IV, XIII-XV), comprising: a shaped structure (1), wherein the structure has a first base portion (31a,31b between beveled sections, fig. XV, at 1 excluding A,B, see annotated fig.)  with a first rectangular cross-section (rectangular cross section of 31a,31b between beveled sections, fig. XV) , a first bevel portion (33’ on left, fig. XV) with a first triangular cross-section superjacent the first base portion (figs. I, XIII, when oriented such that the outer edge of the first bevel portion extends upward), a first closure region (31a within A, see annotated fig.)  at a first end of the shaped structure and integral therewith (figs. I,II; 31a within A is at the end of 1 and integral with 1), and a second closure region (31a within B, see annotated fig.)  at a second end of the shaped structure and integral therewith (figs. I, II; 31a within B is at the end of 1 and integral with 1), wherein the first end and the second end are at opposite ends of the shaped structure (figs. I,II); a first portion  (22,24) of a fastener attached to the first closure region (col. 3, lines 33-39); and a second portion (2) of the fastener attached to the second closure region (col. 3, lines 33-39)(fig. II); wherein the first closure region has a second base portion (31a between beveled sections within A)  with a second rectangular cross-section (rectangular cross section of 31a between beveled sections within A, fig. XIII) that is different than the first rectangular cross-section (rectangular cross section of 31a,31b between beveled sections, fig. XV) (the first rectangular cross section is thicker), a second bevel portion (33’ on left of 31a forming the triangular cross section, also shown in the annotated fig. as left of D for clarity (within A)) with a second triangular cross-section that is different from the first triangular cross-section (fig. XIII vs. fig. XV), wherein the second closure region has a third base portion (31a at E, see annotated fig. and within B, fig. XIII) with a third rectangular cross- section (rectangular cross section of E, fig. XIII) that is different than the first rectangular cross-section (thinner than the first rectangular cross section), and a third bevel portion (left of C, see annotated fig. (within B))  with a third triangular cross-section (left of C)   that is different from the first triangular cross-section and different from the second triangular cross-section (smaller than the first and second triangular cross sections), and wherein the first base portion is not within the first closure region and not within the second closure region (the first base portion is 31a,31b between beveled sections, fig. XV, at 1 excluding A,B, see annotated fig. and therefore the first base portion is not within the first closure region (31a within A) and not within the second closure region (31a within B)), wherein the first base portion has a height H_base (height of 31a,31b between beveled sections, fig. XV, at 1 excluding A,B, see annotated fig.), and the first bevel portion has a height H_bevel (height of 33’ on left, fig. XV); wherein the first closure region (31a within A) has a base height H_closure_RegionA_base (height of 31a between beveled sections within A), and a bevel height H_closure_RegionA_bevel ( height of 33’ on left of 31a forming the triangular cross section, also shown in the annotated fig. as left of D for clarity (within A)); wherein the second closure region has a base height H_closure_RegionB_base (height of 31a at E, see annotated fig. and within B, fig. XIII), and a bevel height H_closure_RegionB_bevel (height of left of C, see annotated fig. (within B)); 

wherein: H_base (height of 31a,31b between beveled sections, fig. XV, at 1 excluding A,B, see annotated fig.)+H_bevel (height of 33’ on left, fig. XV) =H_total (fig. XV, 
H_closure_RegionA_base (31a between beveled sections within A) +H_closureRegionA_bevel ( height of 33’ on left of 31a forming the triangular cross section, also shown in the annotated fig. as left of D for clarity (within A))= H_total (fig. XV, fig. XIII), 
H_closure_RegionB_base (height of 31a at E, see annotated fig. and within B, fig. XIII)+H_closureRegionB_bevel (height of left of C, see annotated fig. (within B))< H_total (height of E+ height left of C is less than the H_total)

H_closure_RegionB_base (height of 31a at E, see annotated fig. and within B, fig. XIII)< H_closure_RegionA_base (height of 31a between beveled sections within A) (height of E is less than height of 31a between bevel sections)

; but fails to teach the belt is a foam belt, the shaped structure is formed of a polyurethane foam rubber and the fastener is hook and loop fastener.

Wilson teaches a belt (100)made of foam rubber material (col. 3, lines 39-46) and using a hook and loop fastener to fasten the belt around the wearer (col. 2, lines 65-67, col. 3, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the belt of Demers out of a foam rubber material in view of Wilson in order to improve retention of a garment under the belt (col. 3, lines 39-46 of Wilson) and to have replaced 24 and 2 of  Demers with hook and loop fastener in view of Wilson in order to allow increased adjustability and to require less dexterity to remove and put on the belt and because doing so is nothing more than a simple substitution of one known fastener for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
The Demers/Wilson combined reference doesn’t specifically teach the foam rubber being a polyurethane foam rubber.
Guerrero teaches a garment (100) formed of a resilient material such as polyurethane foam rubber (para. 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention  to have made the foam rubber of the combined reference out of polyurethane in view of Guerrero  because Polyurethane provides excellent resiliency and flexibility, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07). 

    PNG
    media_image1.png
    450
    690
    media_image1.png
    Greyscale



	
    PNG
    media_image2.png
    277
    578
    media_image2.png
    Greyscale


Regarding claim 11, the Demers/Wilson/Guerrero combined reference doesn’t comment on the shaped polyurethane foam rubber structure having a first color, the first portion of the hook and loop fastener having a second color, and the second portion of the hook and loop fastener having a third color.  
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the shaped polyurethane foam rubber structure to have a first color, the first portion of the hook and loop fastener to have a second color, and the second portion of the hook and loop fastener to have a third color because  a change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431(MPEP 2144.04). Additionally, one would expect the claimed structures to have color in order to be visible.
Regarding claim 12, the Demers/Wilson/Guerrero combined reference teaches the shaped polyurethane foam rubber structure has an outer surface (16) having a first coefficient of friction (coefficient of friction of polyurethane foam rubber) , and an inner surface (18) having a second coefficient of friction (coefficient of friction of polyurethane foam rubber), but doesn’t specifically teach the first color and the second color are the same.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the first color and the second color of the combined reference to be the same because  a change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431(MPEP 2144.04) and applicant does not provide criticality for this feature (para. 66 of applicant’s spec).
Regarding claim 13, the Demers/Wilson/Guerrero combined reference doesn’t specifically disclose which of the first and second portions comprises hooks, and which of the first and second portions comprises loops, and therefore doesn’t disclose the first portion of the hook and loop fastener comprises a hook portion, and the second portion of the hook and loop fastener comprises a loop portion.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first portion of the hook and loop fastener to comprise a hook portion, and the second portion of the hook and loop fastener to comprise a loop portion, as hook and loop fasteners provide an identical function of releasable securement regardless of which component of a mating set comprises hooks and which comprises loops. Furthermore, it is noted that Applicant has failed to provide any claimed criticality for the specificity of the first portion comprising a hook portion and the second portion comprising a loop portion.

Regarding claim 14, the Demers/Wilson/Guerrero combined reference doesn’t specifically disclose which of the first and second portions comprises hooks, and which of the first and second portions comprises loops, and therefore doesn’t disclose the first portion of the hook and loop fastener comprises a loop portion, and the second portion of the hook and loop fastener comprises a hook portion.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first portion of the hook and loop fastener to comprise a loop portion, and the second portion of the hook and loop fastener to comprise a hook portion, as hook and loop fasteners provide an identical function of releasable securement regardless of which component of a mating set comprises hooks and which comprises loops. Furthermore, it is noted that Applicant has failed to provide any claimed criticality for the specificity of the first portion comprising a hook portion and the second portion comprising a loop portion.

Regarding claim 15, Wilson teaches the hook and loops fasteners being secured to the belt by stitching ( col. 3, lines 6-25) however, the Demers/Wilson/Guerrero combined reference is silent to a first force required to detach the first and second portions of the hook and loop fastener from engagement with each other is less than a second force required to remove the first portion of the hook and loop fastener from the first closure region.
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for a first force required to detach the first and second portions of the hook and loop fastener from engagement with each other to be less than a second force required to remove the first portion of the hook and loop fastener from the first closure region in order for the belt to operate as it is intended to so that when the first and second portions are uncoupled from one another, one half of the fastener stays on the first portion and the other half of the fastener stays on the second portion thereby allowing for repeated use of the invention.
Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered. 

The examiner accepts the specification amendment filed 5/12/2022.
The examiner accepts the replacement drawings filed 5/12/2022.

Regarding applicant’s argument that Demers discloses the first closure region base and second closure region base having the same height and therefore Demers does not meet the equations added to claim 10, the examiner contends that the examiner now defines the second closure region base as E as shown in the annotated fig. and therefore, Demers discloses  the second closure region base having a shorter height than that of the first closure region base (height of E is less than height of 31a between beveled sections). The examiner notes that the claim doesn’t require that the third base portion and third bevel portion extend the whole height of the second closure region (from top edge to bottom edge).
Allowable Subject Matter
Claims 1-9 are allowed. The closest prior arts found are Demers et al. (U.S. Patent No. 3501775) and Backs (U.S. Patent No. 5953749) however Demers and Backs fail to teach first, second, and third base heights and first, second, and third bevel heights meeting the equations of claim 1. No other prior art was found to suitably combine with Demers and Backs to teach these features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732           

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732